Pee Cueiam,
The common stock which is the real subject of controversy here was part of the collateral security for the loan or payment of the $8,000 involved in the original transaction. Prima facie, therefore, it was to be returned on payment. The written contract is entirely silent in regard to it and it first appears in the affidavit of defense where it is averred “ to belong with the preferred stock.” For purposes of judgment this averment must be taken to be true, and the burden is on plaintiff to prove the contrary.
Judgment affirmed.